Citation Nr: 1011620	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to the Veteran's service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from October 1968 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
hypertension, including as secondary to the service-connected 
diabetes mellitus.  


FINDING OF FACT

A preponderance of the competent and probative evidence of 
record is against a finding that the Veteran's hypertension 
developed in service or is otherwise causally related to 
service, and is against a causal link, based on causation or 
aggravation, between the Veteran's diabetes mellitus, type 
II, and hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
cannot be presumed to have been incurred in or aggravated by 
service, nor is shown to be due to, the result of, or 
aggravated by the service-connected diabetes mellitus II.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Sup. Ct.) has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in August 2007 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that in the August 2007 
letter, the Veteran was also advised of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records, and he 
underwent an VA examination in December 2007.  The Board 
finds that the December 2007 VA examination was adequate and 
included a review of the claims folder and a history obtained 
from the Veteran.  Examination findings were reported, along 
with diagnoses/opinions, which were supported in the record.  
The examination report is therefore adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) show no report or finding of 
hypertension.  His April 1968 enlistment examination report 
records a blood pressure reading of 130/68, and the April 
1973 separation examination report records a blood pressure 
reading of 120/78. 

Private treatment records indicate that in June 2007, the 
Veteran was seen for a department of transportation physical 
and he reported he was aware of self-diagnosed diabetes over 
the last year and was also aware of elevation of blood 
pressure.  The diagnoses included hypertension.

On a VA examination for hypertension in December 2007, it was 
noted that a diagnosis of hypertension had been previously 
established.  The diagnosis was hypertension, unclear 
etiology, not due to aggravated by diabetes.  

On a VA examination for diabetes mellitus in December 2007, 
it was noted that the Veteran had hypertension which was 
diagnosed at the same time as his diabetes in April 2007.  
The examiner opined that his hypertension was not caused by 
or aggravated by his diabetes due to an eGFR (estimated 
glomerular filtration rate) of greater than 25 and due to the 
fact his diabetes was currently under good control.  

III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310.

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

Certain diseases, such as cardiovascular-renal disease, to 
include hypertension, may be subject to service connection 
based on presumed incurrence in service if manifested to a 
compensable degree within one year subsequent to service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board initially notes that the record does not show, nor 
does the Veteran allege, that his hypertension had an onset 
in service or in the first post-service year.  The record 
reflects, and the Veteran has reported that his hypertension 
was first diagnosed in 2007.

What is missing from the record is competent evidence showing 
that the Veteran's hypertension is causally related to a 
service-connected disability, on either a causation or 
aggravation basis.  38 C.F.R. § 3.310.  The VA examiner in 
December 2007 opined that the Veteran's hypertension was not 
related to diabetes and was not aggravated by his diabetes.  
The examiner explained that his hypertension was not 
aggravated by his diabetes because of an eGFR of greater than 
25 and his diabetes was currently under good control.  The 
Board notes that the report of the 2007 VA examination 
indicates the examiner had reviewed the Veteran's claims file 
and medical history; thus the Board finds that the opinion is 
well reasoned and based on an objective, independent review 
of the relevant evidence and clinical evaluation. Thus, it 
has the proper factual foundation and, therefore, is entitled 
to significant probative weight - especially in the absence 
of any opinion to the contrary.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
And, while the Court has clarified that review (or lack of 
review) of the claims file is not dispositive of the 
probative value of a medical nexus opinion, such review is 
nonetheless deserving of consideration when, as here, there 
is relevant evidence in the claims file which may affect the 
nexus outcome offered by the examiner upon consideration of 
the evidence in the file.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Moreover, the Board notes that the 
Veteran has not submitted competent medical evidence to the 
contrary.

The Board also recognizes that the Veteran has sincerely 
contended that his hypertension is related to his service-
connected diabetes mellitus.  As noted above, lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, but the Board does not believe that the 
etiology of hypertension is subject to lay diagnosis.  
Jandreau, supra.  That is to say, the Board finds no basis 
for concluding that a lay person would be capable of 
discerning whether current hypertension had an onset in 
service or is related to diabetes mellitus, in the absence of 
specialized training, and the Veteran has not established any 
specialized training for such qualifications.

The preponderance of the evidence is therefore against the 
claim of service connection for hypertension on both a direct 
basis and as secondary to the service-connected diabetes 
mellitus.  Consequently, the benefit-of-the-doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


